Broyles, C. J.
1. “‘Intercourse brought about by promise of marriage only, with no aid from persuasion [italics ours] or other false and fraudulent means, will not constitute the offense of seduction.’ O’Neill v. State, 85 Ga. 408 (11 S. E. 857). But ‘a promise of marriage which a woman believes to be made in good faith, and made as a climax to a long course of wooing, when the man has fully captured the heart of the woman, and she hearkens to the voice of love and yields to her lover because she trusts him, implies persuasion of the strongest character.’ Woodard v. State, 5 Ga. App. 451 (63 S. E. 575).” Durrence v. State, 20 Ga. App. 192 (92 S. E. 262).
2. “Under the law in Georgia a woman is a virtuous female if her body be pure; and if she has never had sexual intercourse with another, he who first has sexual intercourse with her may be guilty of seduction though both her mind and heart be impure, and though ‘other parties might have taken liberties with her such as hugging and kissing.’” Hays v. State, 16 Ga. App. 20 (7) (84 S. E. 497). See also Keller v. State, 102 Ga. 506 (8) (31 S. E. 92); Washington v. State, 124 Ga. 423 (3) (52 S. E. 910).
3. “In the trial of one charged with seduction, alleged to have been accomplished by persuasion and promises of marriage, it is not essential to a conviction that the evidence should disclose that there was a definite time fixed for the marriage to take place. . . While it was ruled in [Cherry v. State, 112 Ga. 871, 38 S. E. 341] that where there was an agreement between the parties that they should marry at a fixed time in the future, and the woman, reposing full confidence in the man, yields to his lustful embraces, he would be guilty of the crime of seduction, there was nothing in that case which authorized the conclusion that the crime could not be committed unless there was a definite time fixed for the marriage. In that case the time was fixed, and it was so stated; but this was not essential to a conviction in that case, nor is it essential in any ease to .the completion of the crime of seduction. The *586case is made out if the ruin of the woman is accomplished by persuasion and promises of marriage, even though no definite time in the future may have been agreed on for the marriage to take place.” Jinks v. State, 114 Ga. 430, 433 (40 S. E. 320).
4. The defendant in the instant case was charged with seducing the prosecutrix by persuasion and promises of marriage. On the trial, although the prosecutrix, an eighteen-year-old girl, on cross-examination by the defendant’s counsel, evidently became confused in some particulars and made certain admissions which militated against her, the jury were authorized, from her testimony as a whole and the other evidence in the case, to find that the defendant had seduced her by persuasion and promises of marriage, and that at the time she was. a virtuous, unmarried female. The judge having approved the verdict, and none of the special assignments of error showing cause for a new trial, this court is without authority to interfere.

Judgment affirmed.


MacIntyre, J., concurs. Guerry, J., dissents.